Exhibit 10.88

 

RECORDING REQUESTED BY AND

WHEN RECORDED RETURN TO:

 

Winstead Sechrest & Minick P.C.

5400 Renaissance Tower

1201 Elm Street

Dallas, Texas 75270-2199

Attention: Michael W. Hilliard, Esq.

 

AMENDMENT TO DEED OF TRUST, SECURITY AGREEMENT,

ASSIGNMENT OF RENTS AND FIXTURE FINANCING STATEMENT

 

This AMENDMENT TO DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND
FIXTURE FINANCING STATEMENT (this “Amendment”) is made and entered into
effective as of May 31, 2003, by and between RF MONOLITHICS, INC., a Delaware
corporation (“Borrower”), and MICHAEL W. HILLIARD, ESQ., of Dallas County,
Texas, as Trustee (“Trustee”) for the benefit of WELLS FARGO BANK MINNESOTA,
N.A., a national banking association (“Beneficiary”).

 

R E C I T A L S:

 

i. The parties to this Amendment have previously entered into that certain
Amended and Restated Credit and Security Agreement dated as of February 3, 2003
(the “Agreement”), in which Beneficiary agreed to continue to extend credit to
Borrower in a principal amount not to exceed $5,000,000.00 (the “Loan”).

 

ii. The Loan is further evidenced by that certain Amended and Restated Revolving
Note in the stated principal amount of $5,000,000.00 of even date with the
Agreement, executed by Borrower and payable to Beneficiary (the “Note”).

 

iii. To secure Borrower’s obligations under the Agreement and the Note, Borrower
executed and delivered for the benefit of Beneficiary that certain Deed of
Trust, Security Agreement, Assignment of Rents and Fixture Financing Statement
dated effective as of February 3, 2003, and recorded on February 6, 2003, in
Book 0025, Page 00272, of the Deed Records of Dallas County, Texas ( the “Deed
of Trust”), which encumbers the real property described on Exhibit A attached
hereto and incorporated herein by this reference for all purposes (the “Land”)
subject to those encumbrances listed on Exhibit B attached hereto and
incorporated herein by this reference for all purposes (the “Permitted
Exceptions”) and to the security interests and liens in favor of Wells Fargo
Business Credit, Inc., a Minnesota corporation, pursuant to that certain Deed of
Trust, Security Agreement, Assignment of Rents and Fixture Financing Statement
dated as of February 3, 2003, and recorded February 6, 2003, at Volume 0025,
Page

 

AMENDMENT TO DEED OF TRUST—Page 1 of 5



--------------------------------------------------------------------------------

00242, in the Deed Records of Dallas County, Texas, as the same may be amended,
modified, or restated from time to time (the “WFBCI Deed of Trust”).

 

iv. To further secure Borrower’s obligations under the Agreement and the Note,
Borrower executed and delivered for the benefit of Beneficiary those certain
UCC-1 Fixture Financing Statements recorded with the County Clerk of Dallas
County, Texas, on February 6, 2003, as Instrument No. 2186050, and in the
fixture filing records of the Delaware Secretary of State on February 5, 2003,
as Instrument No. 30329220, both of which also encumber the Land (collectively,
the “Fixture Filings”).

 

v. As a condition to the making of the Loan, Borrower executed in favor of
Beneficiary that certain Environmental Indemnity Agreement dated February 3,
2003 (the “Indemnity Agreement”).

 

vi. Borrower and Beneficiary desire to modify the Deed of Trust as set forth
below.

 

NOW, THEREFORE, in consideration of Ten and No/100 Dollars ($10.00) and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

(1) Exhibit A to the Deed of Trust is hereby modified by replacing the legal
description of the Land (as defined in the Deed of Trust) contained in Exhibit A
of the Deed of Trust with the legal description contained in Exhibit C attached
hereto and incorporated herein by this reference for all purposes. Exhibit B to
the Deed of Trust is hereby modified by replacing the list of Permitted
Exceptions (as defined in the Deed of Trust) contained in Exhibit B of the Deed
of Trust with the permitted exceptions contained in Exhibit D attached hereto
and incorporated herein by this reference for all purposes.

 

(2) According to the terms of the Deed of Trust, Beneficiary will cause such
documents as may be required by each recording jurisdiction referenced
hereinabove to be appropriately filed in order to replace the legal description
of the Land (as defined in the Fixture Filings) contained in Annex A to the
Exhibit A to the Fixture Filings with the legal description contained in Exhibit
C attached hereto.

 

(3) Exhibit A to the Indemnity Agreement is hereby modified by replacing the
legal description of the Land contained in Exhibit A of such agreement with the
legal description contained in Exhibit C attached hereto.

 

(4) Borrower hereby irrevocably and unconditionally grants, bargains, sells and
conveys unto Trustee, in trust, all estate, right, title and interest which
Borrower now has or may later acquire in and to the Mortgaged Property (as
defined in the Deed of Trust, as amended hereby), and the liens of the Deed of
Trust, as amended hereby, are hereby acknowledged by Borrower to be good, valid
and subsisting liens, subordinate to the liens of the WFBCI Deed of Trust.
Except as expressly modified by this Amendment, the Deed of Trust, the Fixture
Filings, the Agreement, the Note and any other document evidencing or securing
the Loan shall continue in full force and effect according to their terms.

 

AMENDMENT TO DEED OF TRUST—Page 2 of 5



--------------------------------------------------------------------------------

(5) Borrower hereby represents and warrants to Beneficiary and Trustee that (a)
Borrower is the sole legal and beneficial owner of the Land and the Mortgaged
Property; (b) Borrower has the full power and authority to make the agreements
contained in this Amendment without joinder or consent of any other party; and
(c) the execution, delivery and performance of this Amendment will not
contravene or constitute an event which itself or which with the passing of time
or giving of notice or both would constitute a default under any mortgage, loan
agreement, indenture or other agreement to which Borrower is a party or by which
Borrower or any of its property is bound. BORROWER HEREBY AGREES TO INDEMNIFY
AND HOLD HARMLESS BENEFICIARY AND TRUSTEE, THEIR PARENTS, SUBSIDIARIES,
DIRECTORS, OFFICERS, EMPLOYEES, REPRESENTATIVES, AGENTS, SUCCESSORS, AND ASSIGNS
FROM AND AGAINST ANY AND ALL LIABILITY, DAMAGE, LOSS, COST, OR EXPENSE
(INCLUDING WITHOUT LIMITATION, ATTORNEYS’ FEES AND EXPENSES), ACTION, CAUSE OF
ACTION, PROCEEDING, CLAIM OR DISPUTE INCURRED OR SUFFERED BY BENEFICIARY OR
TRUSTEE, WHETHER VOLUNTARILY OR INVOLUNTARILY INCURRED OR SUFFERED, AS A RESULT
OF ANY REPRESENTATION OR WARRANTY MADE BY BORROWER HEREIN PROVING TO BE UNTRUE
IN ANY MATERIAL RESPECT.

 

(6) The terms and conditions hereof may not be modified, amended, altered or
otherwise affected except by instrument in writing executed by Beneficiary and
Borrower.

 

(7) Borrower agrees to pay to Beneficiary, contemporaneously with the execution
and delivery hereof, all costs and expenses incurred in connection with this
Amendment, title insurance endorsement premiums, reasonable fees of
Beneficiary’s counsel and recording fees.

 

(8) This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

[The balance of this page is intentionally left blank.]

 

AMENDMENT TO DEED OF TRUST—Page 3 of 5



--------------------------------------------------------------------------------

EXECUTED on the date(s) set forth in the acknowledgment(s) below to be EFFECTIVE
as of the date first above written.

 

NOTICE OF INDEMNIFICATION:

 

BORROWER:

BORROWER HEREBY ACKNOWLEDGES AND AGREES THAT THIS DEED OF TRUST CONTAINS CERTAIN
INDEMNIFICATION PROVISIONS PURSUANT TO SECTION (5) HEREOF.  

RF MONOLITHICS, INC.,

a Delaware corporation

 

By:

 

/s/    DAVID KIRK

--------------------------------------------------------------------------------

    Name: Davie Kirk     Title: President & CEO

 

STATE OF Texas                 

   §      §

COUNTY OF Dallas                 

   §

 

This instrument was acknowledged before me on the 18th              day of June
            , 2003, by David Kirk             , President & CEO              of
RF MONOLITHICS, INC., a Delaware corporation, in such capacity and on behalf of
said corporation.

 

/s/    PHAM T. HONG

--------------------------------------------------------------------------------

Notary Public,

in and for the above county and state

Printed Name: Pham T. Hong

Commission Expires: November 5, 2005         

 

AMENDMENT TO DEED OF TRUST—Page 4 of 5



--------------------------------------------------------------------------------

LENDER:

WELLS FARGO BANK MINNESOTA, N.A.,

a National Banking Association

 

By: /s/    B. K. YOUNG

--------------------------------------------------------------------------------

Name: BradfordK.Young

Title: Vice President

 

STATE OF CALIFORNIA

   §      §

COUNTY OF SAN FRANCISCO

   §

 

This instrument was acknowledged before me on the 27th          day of
June            , 2003, by _B.K. Young             , Vice President             
of WELLS FARGO BANK MINNESOTA, N.A., a national banking association, in such
capacity and on behalf of said association.

 

/s/    EVELYN HOWARD

--------------------------------------------------------------------------------

Notary Public,

in and for the above county and state

Printed Name: Evelyn Howard                

Commission Expires: July 19, 2003         

 

AMENDMENT TO DEED OF TRUST—Page 5 of 5



--------------------------------------------------------------------------------

EXHIBIT A

 

Original Description of the Land

 

BEING a 2.111 acre tract of land known as a portion of Block E, Metropolitan
Business Park, Section Four, an addition to the City of Farmers Branch, Dallas
County, Texas according to the plat recorded in Volume 70083, Page 887, of the
Deed Records, Dallas County, Texas (D.R.D.C.T.), and a portion of Block C,
Metropolitan Office Park, Revised, an addition to the City of Farmers Branch,
Dallas County, Texas, Volume 73048, Page 1642, D.R.D.C.T. and being all that
certain tract described in deed to JFC Growth Fund, Ltd.—83, recorded in Volume
83200, Page 0205, D.R.D.C.T. and being more particularly described by metes and
bounds as follows:

 

COMMENCING at an x-cut in concrete (control monument) found lying in the north
right of way line of Sigma Road (60 feet wide) for the southwest corner of a
tract of land described as 3.904 acres in deed recorded in Volume 91195, Page
0891, D.R.D.C.T.

 

THENCE North 89 degrees 55 minutes 00 seconds East, along said right of way line
a distance of 478.61 feet (478.69 feet per deed) to a 1/2 inch iron rod with a
yellow cap marked RPLS 3989 set for corner in the east line of said 3.904 acre
tract and the POINT OF BEGINNING;

 

THENCE North 00 degrees 05 minutes 00 seconds West, along said east line passing
at a distance of 309.01 feet an 1/2 inch iron rod with a yellow cap marked RPLS
3989 set being in the south line of an existing drainage and utility easement
and continuing a total distance of 329.08 feet to a point for corner in the
centerline of said easement (forty feet wide);

 

THENCE South 85 degrees 14 minutes 32 seconds East, along said centerline
passing the common line of Block C and Block E at 206.24 feet and continuing a
total distance of 291.57 feet to a point for corner;

 

THENCE South 00 degrees 01 minutes 00 seconds West, passing at a distance of
20.07 feet a 1/2 inch iron rod with a yellow cap marked RPLS 3989 set in the
south line of said easement and continuing a total distance of 304.84 feet to a
x-cut set for corner in the said north right of way line of Sigma Road;

 

THENCE North 89 degrees 50 minutes 00 seconds West, along said north right of
way line a distance of 85.00 feet to a 1/2 inch iron rod with a yellow cap
marked RPLS 3989 set for corner in the common line between said Block C and
Block E;

 

THENCE South 89 degrees 55 minutes 00 seconds West, continuing along said north
right of way line a distance of 205.00 feet to the point of beginning,
containing 91,968 square feet or 2.111 acres of land.

 

The basis of bearing for the above description are the plats of record: Block E,
Metropolitan Business Park, Section Four, City of Farmers Branch, Dallas County,
Texas according to the plat recorded in Vol. 70083, Pg. 887, D.R.D.C.T. and
Block C, Metropolitan Office Park, Revised, City of Farmers Branch, Dallas
County, Texas, according to the plat recorded in Vol. 73048, Pg. 1642,
D.R.D.C.T.

 

EXHIBIT A, Original Description of the Land—Solo Page



--------------------------------------------------------------------------------

EXHIBIT B

 

Original Permitted Exceptions

 

1.   15 foot drainage easement along the west property line of Block C of
Metropolitan Office Park, Revised, as shown on plat dated December 1972 and
recorded March 8, 1973 in Volume 73048, Page 1642, Deed Records, Dallas County,
Texas.

 

2.   10 foot utility easement along the east property line of Block E of
Metropolitan Business Park, Section Four, as shown on plat dated December 1969
and recorded April 29, 1970 in Volume 70083, Page 887, Deed Records, Dallas
County, Texas.

 

3.   20 foot drainage and utility easement along the north property line and 25
foot building line along the south property line of the Land as shown on plat
dated December 1972 and recorded March 8, 1973 in Volume 73048, Page 1642, and
plat dated December 1969 and recorded April 29, 1970 in Volume 70083, Page 887,
Deed Records, Dallas County, Texas.

 

4.   Easement created in instrument executed by Harry Lee Wells to City of
Farmers Branch for public utilities, dated March 9, 1964, filed May 11, 1964,
and recorded in Volume 312, Page 1178, Deed Records, Dallas County, Texas.

 

5.   Easement created in instrument executed by Jerome K. Crossman to The City
of Farmers Branch for sanitary sewer lines, water lines and drainage channels,
dated February 17, 1964, filed May 11, 1964, and recorded in Volume 312, Page
1191, Deed Records, Dallas County, Texas.

 

6.   Terms, conditions, rights and obligations contained in instruments filed of
record to which the Land may be subject as a part of Public Improvement District
No. One, Farmers Branch, Dallas County, Texas.

 

EXHIBIT B, Original Permitted Exceptions—Solo Page



--------------------------------------------------------------------------------

EXHIBIT C

 

Revised Description of the Land

 

Being that certain tract of land designated LOT 1, BLOCK 1, R F MONOLITHICS, an
addition to the City of Farmers Branch, Dallas County, Texas, by that certain
plat prepared by Steve Miller, R.P.L.S. No. 4224, of Miller Surveying, Inc.,
dated February 7, 2003, and recorded at Volume             , Page             ,
Deed Records, Dallas County, Texas, being a replat of a portion of the
hereinbelow described Block E, Section Four, Metropolitan Business Park, and
Block C, Metropolitan Business Park, Revised:

 

Being all of that 2.111 acre tract of land in the Elisha Fike Survey, Abstract
No. 478, Dallas County, Texas that is described in a deed to R.F. Monolithics,
Inc., and recorded in Volume 20030625, Page 236, Deed Records, Dallas County,
Texas. Said 2.111 acre tract is a portion of Block C, Metropolitan Office Park,
Revised, an addition to the City of Farmers Branch as shown on the map recorded
in Volume 73048, Page 1642, said deed records and also being a portion of Block
E, Section Four, Metropolitan Business Park, an addition to the City of Farmers
Branch as shown on the map recorded in Volume 70083, Page 887, said deed
records. Said 2.111 acre tract is more particularly described as follows:

 

Beginning at a 1/2” capped iron found in the southerly line of said 2.111 acre
tract, the northerly line of Sigma Road (a 60 foot wide right of way) and being
at the common southerly corner of Block C, Metropolitan Office Park, Revised and
Block E, Section Four, Metropolitan Business Park;

 

Thence S 89 degrees 47 minutes 04 seconds W with the southerly line of said
2.111 acre tract, the northerly line of Sigma Road and the southerly line of
Block E, Section Four, Metropolitan Business Park, 205.00 feet to a 1/2” capped
iron found;

 

Thence N 00 degrees 12 minutes 56 seconds W with the westerly line of said 2.111
acre tract, at 309.01 feet pass a 1/2” iron found in the southerly line of a 40
foot wide drainage and utility easement (shown on said plats) and continue on
with the westerly line of said 2.111 acre tract a total distance of 329.08 feet
to the centerline of said 40 foot wide drainage and utility easement and being
the northwesterly corner of said 2.111 acre tract;

 

Thence S 85 degrees 22 minutes 28 seconds E with the northerly line of said
2.111 acre tract and the centerline of said 40 foot wide drainage and utility
easement, at 206.24 feet pass the common line of Block C, Metropolitan Business
Park, Revised and Block E, Section Four, Metropolitan Business Park and continue
on with the northerly line of said 2.111 acre tract and the centerline of said
40 foot wide drainage and utility easement a total distance of 291.57 feet to
the northeasterly corner of said 2.111 acre tract;

 

Thence S 00 degrees 06 minutes 56 seconds E with the easterly line of said 2.111
acre tract, at 20.07 feet pass a 1/2” iron found in the southerly line of said
40 foot wide drainage and utility easement and continue on with the easterly
line of said 2.111 acre tract for a total distance of 304.84 feet to an “X”
found in the northerly line of Sigma Road and being the southeasterly corner of
said 2.111 acre tract;

 

EXHIBIT C, Revised Description of the Land—Page 1 of 2



--------------------------------------------------------------------------------

Thence N 89 degrees 57 minutes 56 seconds W with the southerly line of said
2.111 acre tract and the northerly line of Sigma Road, 85.00 feet to the point
of beginning and containing 2.111 acres.

 

EXHIBIT C, Revised Description of the Land—Page 2 of 2



--------------------------------------------------------------------------------

EXHIBIT D

 

Revised Permitted Exceptions

 

1.   15 foot drainage easement along the West property line of Block C of
Metropolitan Office Park, Revised, as shown on plat dated December 1972 and
recorded March 8, 1973 in Volume 73048, Page 1642, Deed Records, Dallas County,
Texas (the “Block C Plat”), and parallel to the East property line of Lot 1,
Block 1, R F Monolithics, an addition to the City of Farmers Branch, Dallas
County, Texas (the “Land”), as shown on that certain replat prepared by Steve
Miller, R.P.L.S. No. 4224, of Miller Surveying, Inc., dated February 7, 2003 and
recorded             , 2003 at Volume             , Page             , Deed
Records, Dallas County, Texas (the “Replat”).

 

2.   10 foot utility easement along the east property line of Block E of
Metropolitan Business Park, Section Four, as shown on plat dated December 1969
and recorded April 29, 1970 in Volume 70083, Page 887, Deed Records, Dallas
County, Texas (the “Block E Plat”), and parallel to the East property line of
the Land as shown on the Replat.

 

3.   40 foot drainage and utility easement, of which the North 20 feet of
subject property lies within, as shown on the Block C Plat and the Block E Plat,
and as shown on the Replat.

 

4.   25 foot building line along the South property line of subject property
established by the zoning ordinances of the City of Farmers Branch, Dallas
County, Texas, as shown on the Block C Plat and the Block E Plat, and referenced
on the Replat.

 

5.   Easement created in instrument executed by Harry Lee Wells to City of
Farmers Branch for public utilities, said easement being 20 feet in width, dated
March 9, 1964, filed May 11, 1964, and recorded in Volume 312, Page 1178, Deed
Records, Dallas County, Texas.

 

6.   Easement created in instrument executed by Jerome K. Crossman to The City
of Farmers Branch for sanitary sewer lines, water lines and drainage channels,
said easement being 40 feet in width, of which the North 20 feet of subject
property lies within, dated February 17, 1964, filed May 11, 1964, and recorded
in Volume 312, Page 1191, Deed Records, Dallas County, Texas.

 

7.   Rights and obligations of record to which this property may be subject due
to its location within the boundaries of Public Improvement District No. One,
Farmers Branch, Dallas County, Texas.

 

8.   24 foot wide fire lane and utility easement parallel to the North property
line and along the East property line of the Land as shown on the Replat.

 

9.   10 foot wide utility easement along the South property line of the Land
created by the Replat.

 

EXHIBIT D, Revised Permitted Exceptions—Solo Page